Case 2:16-cv-13189-MOB-MKM ECF No. 94 filed 12/23/19              PageID.6288     Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN

 GEICO CORPORATION
 GOVERNMENT EMPLOYEES INSURANCE COMPANY
 GEICO GENERAL INSURANCE COMPANY
 GEICO INDEMNITY COMPANY
 GEICO CASUALTY COMPANY
 GEICO ADVANTAGE INSURANCE COMPANY
 GEICO CHOICE INSURANCE COMPANY
 GEICO SECURE INSURANCE COMPANY
 GEICO COUNTY MUTUAL INSURANCE COMPANY,
                                                          Case No.: 2:16-cv-13189-MOB- MKM
        Plaintiffs
                                                          Judge: Hon. Marianne O. Battani
 v.
                                                          Magistrate Judge: Hon. Mona K.
 AUTOLIV, INC. AUTOLIV ASP, INC.                          Majzoub
 AUTOLIV B.V. & CO.
 KG AUTOLIV SAFETY TECHNOLOGY, INC.
 AUTOLIV JAPAN LTD.
 HITACHI AUTOMOTIVE SYSTEMS, LTD.                         STIPULATION OF DISMISSAL
 LEAR CORPORATION
 KYUNGSHIN-LEAR SALES AND ENGINEERING,
 LLC
 PANASONIC CORPORATION
 PANASONIC CORPORATION OF NORTH AMERICA
 T.RAD CO. LTD.
 T.RAD NORTH AMERICA
 TRW DEUTSCHLAND HOLDING GMBH ZF
 TRW AUTOMOTIVE HOLDINGS CORPORATION,

        Defendants.


         Plaintiffs GEICO Corporation, Government Employees Insurance Company, GEICO

  General Insurance Company, GEICO Indemnity Company, GEICO Casualty Company,

  GEICO Advantage Insurance Company, GEICO Choice Insurance Company, GEICO Secure

  Insurance Company, and GEICO County Mutual Insurance Company (“GEICO”) and all

  Defendants (collectively “the parties”), hereby submit this stipulation of dismissal with

  prejudice.
Case 2:16-cv-13189-MOB-MKM ECF No. 94 filed 12/23/19                   PageID.6289    Page 2 of 6



         Pursuant to Fed. R. Civ. P. 41, the Parties hereby stipulate to the dismissal of this

  matter with prejudice, with each party to bear its own fees and costs.

  Dated: December 23, 2019                      Respectfully submitted,


                                                s/ Frederick J. Baumann

                                               Dan Goldfine
                                               Husch Blackwell
                                               5060 N. 40th St., #250
                                               Phoenix, AZ 85018
                                               Email: Dan.goldfine@huschblackwell.com

                                               Frederick J. Baumann
                                               (Adm ED MI, CO Bar 12156)
                                               LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                               1200 17th Street, Suite 3000
                                               Denver, CO 80202
                                               Phone: (303) 628-9000
                                               Email: FBaumann@lrrc.com

                                               Kelly A. Myers (P49143)
                                               Rebecca J. Cassell (P64456)
                                               Myers & Myers PLLC
                                               915 N. Michigan Avenue
                                               Howell, MI 48843
                                               Phone: (517) 540-1700
                                               Email: kmyers@myers2law.com
                                               Email: rcassell@myers2law.com
                                               Attorneys for Plaintiffs

                                              s/ Meredith Jones Kingsley (with consent)
                                              Meredith Jones Kingsley
                                              ALSTON & BIRD LLP
                                              One Atlantic Center
                                              1201 West Peachtree Street, Suite 4900
                                              Atlanta, GA 30309
                                              (404) 881-7172 (Telephone)
                                              (404) 881-7777 (Facsimile)
                                              meredith.kinglsey@alston.com
                                              Attorneys for Autoliv, Inc., Autoliv ASP, Inc.,
                                              Autoliv B.V. Co. KG, Autoliv Safety Technology,
                                              Inc., Autoliv Japan Ltd.


                                                 2
Case 2:16-cv-13189-MOB-MKM ECF No. 94 filed 12/23/19       PageID.6290      Page 3 of 6



                                   s/ Craig Seebald (with consent)
                                   Craig Seebald
                                   Alden Atkins
                                   Lindsey Vaala
                                   Ryan Will
                                   VINSON & ELKINS LLP
                                   2200 Pennsylvania Ave. NW, Suite 500 West
                                   Washington, DC 20037
                                   (202) 639-6585 (Telephone)
                                   (202) 879-8995 (Facsimile)
                                   cseebald@velaw.com
                                   aatkins@velaw.com
                                   lvaala@velaw.com
                                   rwill@velaw.com
                                   Attorneys for Hitachi Automotive Systems, Ltd.

                                   s/ Andrew S. Marovitz (with consent)
                                   Andrew S. Marovitz
                                   Britt M. Miller
                                   MAYER BROWN LLP
                                   71 S. Wacker Drive
                                   Chicago, IL 60606-4637
                                   (312) 701-7116 (Telephone)
                                   (312) 706-8651 (Facsimile)
                                   amarovitz@mayerbrown.com
                                   bmiller@mayerbrown.com
                                   Attorney for Lear Corporation

                                   s/ Peter M. Falkenstein (with consent)
                                   Peter M. Falkenstein
                                   James Kresta
                                   JAFFE RAITT HEUER & WEISS, PC
                                   535 W. William Street, Suite 4005
                                   Ann Arbor, MI 48103
                                   (734) 222-4776 (Telephone)
                                   (734) 222-4769 (Facsimile)
                                   pfalkenstein@jaffelaw.com
                                   jkresta@jaffelaw.com
                                   Attorney for Kyungshin-Lear Sales
                                   & Engineering, LLC

                                   s/ Jeffrey J. Amato (with consent)
                                   Jeffrey L. Kessler
                                   Eva W. Cole
                                   Jeffrey J. Amato
                                   WINSTON & STRAWN LLP
                                      3
Case 2:16-cv-13189-MOB-MKM ECF No. 94 filed 12/23/19     PageID.6291     Page 4 of 6



                                   200 Park Avenue
                                   New York, NY 10166
                                   (212) 294-4685 (Telephone)
                                   (212) 294-4700 (Facsimile)
                                   jkessler@winston.com
                                   ewcole@winston.com
                                   jamato@winston.com

                                   Brandon W. Duke
                                   Lauren E. Duxstad
                                   WINSTON & STRAWN LLP
                                   1111 Louisiana Street, 25th Floor
                                   Houston, TX 77002
                                   (713) 651-2636 (Telephone)
                                   (713) 651-2700 (Facsimile)
                                   bduke@winston.com
                                   lduxstad@winston.com
                                   Attorneys for Panasonic Corporation and
                                   Panasonic Corporation of North America

                                   s/ Peter L. Simmons (with consent)
                                   Peter L. Simmons
                                   Chelsea P. Azrak
                                   Shannon N. Doherty
                                   FRIED, FRANK, HARRIS, SHRIVER
                                   & JACOBSON LLP
                                   One New York Plaza
                                   New York, NY 10004
                                   (212) 859-8455 (Telephone)
                                   (212) 859-4000 (Facsimile)
                                   peter.simmons@friedfrank.com
                                   chelsea.azrak@friedfrank.com
                                   shannon.doherty@friedfrank.com
                                   Attorneys for T.RAD Co., Ltd. and
                                   T.RAD North America, Inc.

                                   s/ Howard B. Iwrey (with consent)
                                   Howard B. Iwrey (P39635)
                                   Cody D. Rockey (P78653)
                                   DYKEMA GOSSETT PLLC
                                   39577 Woodward Avenue, Suite 300
                                   Bloomfield Hills, MI 48304
                                   (248) 203-0700 (Telephone)
                                   (248) 203-0763 (Facsimile)
                                   hiwrey@dykema.com
                                   crockey@dykema.com
                                      4
Case 2:16-cv-13189-MOB-MKM ECF No. 94 filed 12/23/19    PageID.6292    Page 5 of 6



                                   Attorneys for TRW Deutschland Holding GmbH and
                                   ZF TRW Automotive Holdings Corp.




                                      5
Case 2:16-cv-13189-MOB-MKM ECF No. 94 filed 12/23/19               PageID.6293      Page 6 of 6




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 23rd day of December, 2019, I caused a true and correct
  copy of the foregoing STIPULATION OF DISMISSAL to be electronically filed with the

  Clerk of the Court using the CM/ECF system, which will send notification of such filing to

  all counsel of record.



                                                    s/ Kelly A. Myers




                                               6
